Citation Nr: 0905359	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The VA appealed the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The VA Secretary imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides potentially impacted by the 
Veterans Court ruling in Haas v. Nicholson.  As a consequence 
of the holding in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525), the VA Secretary rescinded the stay and directed the 
Board to resume adjudication of the previously stayed claims.  
The Board's review of the Veteran's claim may now proceed.


FINDINGS OF FACT

1.	The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam during the Vietnam 
Era; and thus exposure to herbicide agents in service is 
not presumed.

2.	The record evidence establishes that diabetes mellitus 
noted many years after service is not related to the 
Veteran's military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
an April 2005 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, statements from 
the Veteran and his representative and a report to the 
Department of Veteran Affairs, Australia, have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active 
service and has contracted diabetes mellitus to a degree of 
10 percent at any time after service, the veteran is entitled 
to a presumption of service connection even though there is 
no record of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27- 97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The Veteran was diagnosed with diabetes mellitus, type II, by 
his private physician in February 1998, nearly three decades 
after he left service.

During the Vietnam Era, the Veteran served in the U.S. Navy 
aboard the USS Bennington, an aircraft carrier, which was in 
the official waters of the Republic of Vietnam several times 
between June and October 1968.  The Veteran does not argue 
that he ever went ashore in Vietnam, but rather contends that 
he was exposed to herbicides from contact with the aircrafts 
returning from missions in Vietnam that landed on the carrier 
and through clouds of herbicide that drifted out to sea, 
coming in contact with his vessel.  Thus, the Veteran has not 
shown the actual duty or visitation in the Republic of 
Vietnam necessary to warrant presumptive service connection 
under 38 C.F.R. § 3.313.

Even though the Veteran is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection for diabetes mellitus, type II, with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  As such, the Board has 
considered whether the Veteran is entitled to service 
connection for diabetes mellitus, type II, on a direct basis.

As noted above, the Veteran's medical records show a 
diagnosis of diabetes mellitus, type II.  Therefore, Hickson 
element (1), current disability, has been met.

The second requirement of Hickson is an in-service disease or 
injury.  The Veteran's service treatment records do not 
indicate that the Veteran was diagnosed with or treated for 
diabetes while in service.  His September 1969 separation 
examination notes no abnormality.  The record does not evince 
that this condition was noted during the Veteran's period of 
service or for nearly thirty years thereafter, nor is there 
any evidence of an in-service disease or injury which 
precipitated his diabetes. Hickson element (2), therefore, 
has not been met insofar as showing evidence of the initial 
manifestation of diabetes mellitus, type II, in service.

With respect to the alternate requirement of an injury, the 
Board notes the Veteran's contentions that he was exposed to 
herbicides while aboard the USS Bennington in the official 
waters of the Republic of Vietnam in the summer and fall of 
1968.  The only evidence suggesting that the Veteran was 
exposed to herbicides is his own uncorroborated testimony.  
Without a verified in-service incurrance of a disease or 
injury, this claim cannot satisfy the requirements of Hickson 
element (2), the claim fails on this basis.

Additionally, the Veteran has submitted a report to the 
Department of Veteran Affairs, Australia, entitled, 
"Examination of the Potential Exposure of Royal Australian 
Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and 
Polychlorinated Dibenzofurans via Drinking Water," which 
suggests that the distillation method used aboard Australian 
naval vessels may not fully cleanse the drinking water of 
dioxins, including herbicides.  The applicability of this 
report to the Veteran's own situation is not clarified by the 
Veteran or his representative.  Assuming that this report is 
submitted to suggest that the Veteran was exposed to 
herbicides, this report alone is insufficient to establish 
in-service herbicide exposure.  The report focuses on the 
distillation process aboard Australian ships without any 
accompanying information regarding how this process compares 
with the process used by the USS Bennington and without any 
showing that the water surrounding the USS Bennington in fact 
contained herbicides which would then possibly survive the 
distillation process and enter the ship's drinking water.  As 
it stands, the probative value of this report in the 
Veteran's case is tenuous at best.

Additionally, even if this report could be shown to discuss 
the general relationship between naval service in the 
official waters of Vietnam and herbicide exposure with a 
degree of certainty such that there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion, it would need to be 
combined with an opinion of a medical professional applying 
those generic findings to the specifics of the Veteran's 
case.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, however, 
this evidence is not accompanied by the opinion of any 
medical expert.

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for diabetes 
mellitus.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


